Case: 15-15159     Date Filed: 12/15/2016   Page: 1 of 28


                                                                         [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 15-15159
                            ________________________

                    D.C. Docket No. 3:11-cv-00510-TJC-JRK



PTA-FLA, INC.,
a Florida corporation,

                                                  Plaintiff,

versus

ZTE USA, INC.,
a New Jersey corporation,

                                                  Defendant-Appellee,

DAREDEVIL, INC.,
NTCH WEST-TENN, INC.,
NTCH-WA, INC.,

                                                  Defendants - Appellants.

                            ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (December 15, 2016)
               Case: 15-15159       Date Filed: 12/15/2016      Page: 2 of 28




Before MARCUS and DUBINA, Circuit Judges, and GOLDBERG, * Judge.

MARCUS, Circuit Judge:

       In this appeal, we are asked to decide a number of jurisdictional questions

arising from the district court’s confirmation of an arbitration award. The case

began as a contract dispute between two corporations -- PTA-FLA, Inc., and ZTE

USA, Inc. -- commenced in the United States District Court for the Middle District

of Florida. Shortly thereafter, three corporations affiliated with PTA-FLA filed

similar cases against ZTE USA and its parent corporation, ZTE Corp., in several

different federal district courts. All of the parties involved in these disputes

participated in a consolidated arbitration proceeding that resulted in a zero-dollar

award binding ZTE USA and the four affiliated plaintiff corporations. ZTE USA

then moved the district court in the Middle District of Florida to reopen PTA-

FLA’s case, join the three other plaintiff corporations to the case, and, finally, to

confirm the arbitrator’s award against all four plaintiff corporations. But before

the district court could rule on that motion, PTA-FLA -- the original plaintiff --

voluntarily dismissed its claims. The district court eventually confirmed the

arbitral award against all parties, concluding that it had subject matter jurisdiction

(grounded in diversity of citizenship) to confirm the award against the original


       *
         Honorable Richard W. Goldberg, Judge for the United States Court of International
Trade, sitting by designation.
                                              2
               Case: 15-15159    Date Filed: 12/15/2016    Page: 3 of 28


parties and supplemental jurisdiction to confirm the award against the later-joined

parties despite PTA-FLA’s voluntary dismissal and the reduction in the amount in

controversy.

      The three joined parties now appeal the confirmation of the award, claiming

that the district court was without subject matter or supplemental jurisdiction.

After careful review, and having the benefit of oral argument, we conclude that the

district court properly exercised its jurisdiction and, accordingly, affirm.

                                           I.

      We lay out in some detail the complex procedural history surrounding this

case in order to properly address the district court’s power to entertain the matter.

The appeal arises from a contract entered into by PTA-FLA, Inc., and ZTE USA,

Inc., pursuant to which ZTE USA provided PTA-FLA with telecommunications

equipment. PTA-FLA, in turn, is affiliated with three other companies: Daredevil,

Inc.; NTCH-WA, Inc.; and NTCH-West Tenn., Inc. All four entities are owned

and controlled by Eric Steinmann, and they operate together under the name

“ClearTalk.” The ClearTalk entities each offer prepaid and flat-rate cell phone

service to customers with poor credit or who otherwise cannot open accounts with

major cell phone providers. While only PTA-FLA’s contract was originally

relevant in this case, each of the ClearTalk entities entered into a similar contract




                                           3
                Case: 15-15159      Date Filed: 12/15/2016       Page: 4 of 28


with ZTE USA that was governed by a Master Supply Agreement (“MSA”)

identical to the one governing PTA-FLA’s contract.

       PTA-FLA eventually discovered that the telecommunications equipment

provided by ZTE USA was defective, lacking in functionality, or limited in

functionality. PTA-FLA contacted ZTE USA as required by the MSA’s dispute-

resolution provision, but the parties were not able to resolve the dispute through

“good faith senior level negotiations.” If the negotiations failed, the MSA

provided that

       either party may . . . initiate an arbitration proceeding which shall be
       administered by the International Centre for Dispute Resolution of the
       American Arbitration Association (“AAA”) in accordance with its
       International Arbitration Rules. The place of arbitration shall be
       Jacksonville, Florida. The language of the arbitration shall be English. The
       parties to this Agreement expressly agree that any order or award of the
       arbitrator shall be final and binding and may be enforced in any court of
       competent jurisdiction.

Despite this provision, PTA-FLA sued ZTE USA in state court (the Fourth Judicial

Circuit in and for Duval County, Florida) seeking damages for alleged breach of

warranty, breach of the covenant of good faith and fair dealing, rescission, and

fraud in the inducement.1 Similar suits were filed across the country by the other

ClearTalk entities, including suits by Daredevil, NTCH-WA, NTCH-West Tenn.,


1
 PTA-FLA filed a separate suit against the parent company, ZTE Corp., in the United States
District Court for the Middle District of Florida over a year later. That suit was dismissed
without prejudice as a result of the proceedings in this case. See PTA-FLA, Inc. v. ZTE Corp.,
No. 3:12-cv-01003 (M.D. Fla. filed Sept. 11, 2012).
                                               4
               Case: 15-15159       Date Filed: 12/15/2016      Page: 5 of 28


and Steinmann against both ZTE USA and ZTE Corp. Ultimately, ten suits were

filed in six different jurisdictions. 2

       ZTE USA removed the original suit from state court to the United States

District Court for the Middle District of Florida, grounding jurisdiction on the

diverse citizenship of the parties. ZTE USA then moved to compel arbitration.

The district court granted that motion, and stayed its case pending the resolution of

the arbitration proceedings. The other ClearTalk cases were all referred to the

same arbitration proceeding and either dismissed or stayed pending the resolution.

The arbitration proceeding went forward as a single unified proceeding that bound

ZTE USA, PTA-FLA, Daredevil, NTCH-WA, and NTCH-West Tenn. The

arbitrator, former Florida Supreme Court Chief Justice Major B. Harding, noted

that “[t]he entities ha[d] been collectively referred to by counsel throughout the

arbitration as ClearTalk.”

       After considering evidence presented over ten days, the arbitrator

determined that “[t]he ClearTalk entities shall take nothing from this action and the


2
 In chronological order, they are: PTA-FLA, Inc. v. ZTE USA, Inc., No. 3:11-cv-00510 (M.D.
Fla. filed May 20, 2011) (this case); Daredevil, Inc. v. ZTE USA, Inc., No. 4:11-cv-01054 (E.D.
Mo. filed June 10, 2011); NTCH-West Tenn., Inc. v. ZTE USA, Inc., No. 1:11-cv-01169 (W.D.
Tenn. filed June 13, 2011); PTA-FLA, Inc. v. ZTE USA, Inc., No. 3:11-cv-01605 (D.S.C. filed
July 1, 2011); Steinmann v. ZTE USA Inc., et al., No. 5:11-cv-01578 (C.D. Cal. filed Oct. 3,
2011); Daredevil, Inc. v. ZTE Corp., No. 4:12-cv-01166 (E.D. Mo. filed June 28, 2012); NTCH-
West Tenn., Inc. v. ZTE Corp., No. 1:12-cv-01172 (W.D. Tenn. filed Aug. 2, 2012); NTCH-
WA, Inc. v. ZTE Corp., No. 2:12-cv-03110 (E.D. Wa. filed Aug. 24, 2012); PTA-FLA, Inc. v.
ZTE Corp., No. 3:12-cv-01003 (M.D. Fla. filed Sept. 11, 2012); PTA-FLA, Inc. v. ZTE Corp.,
No. 3:12-cv-02616 (D.S.C. filed Sept. 12, 2012).
                                               5
              Case: 15-15159     Date Filed: 12/15/2016    Page: 6 of 28


Respondents . . . owe nothing in regard to” the claims of fraud, fraudulent

inducement, breach of contract, breach of warranty, or overpayment. The

arbitrator also decided that “Respondents shall take nothing from this action and

Claimants known as ClearTalk owe nothing in regard to” ZTE’s claim for damages

due to nonpayment. The decision referred to the ClearTalk entities as a single unit;

it did not specify different conclusions or awards concerning the independent

component entities that made up ClearTalk.

      On the same day the arbitrator issued his award, ZTE USA returned to the

District Court in the Middle District of Florida and moved to reopen the case, join

the other parties to the arbitration (Daredevil, NTCH-WA, NTCH-West Tenn., and

Steinmann), confirm the final arbitral award as to all parties, and enter a final

judgment. PTA-FLA moved the district court to stay the case pending a request

that the arbitrator correct an ambiguity as to which parties were bound by the

award. Daredevil, NTCH-WA, and NTCH-West Tenn. entered limited

appearances to oppose ZTE USA’s motion to confirm for similar reasons, and

Steinmann objected to joining the suit at all. The arbitrator corrected the award on

March 11, 2014, and clarified that the award involved only ZTE USA, not ZTE

Corp., because Steinmann’s claims were the only claims asserted against ZTE

Corp. and they had been dismissed.




                                           6
                Case: 15-15159        Date Filed: 12/15/2016        Page: 7 of 28


       While the motion to confirm was pending, ZTE USA sought to transfer all

the related cases to the Judicial Panel for Multidistrict Litigation (JPML) for

consolidation. The district court ordered the case stayed pending the JPML’s

order. Then, with both ZTE USA’s motion to confirm and the consolidation

request pending, PTA-FLA voluntarily dismissed its claims in the original Middle

District of Florida proceeding. Because “there [was] no monetary award to

confirm and PTA-FLA [did] not seek to vacate the Award,” PTA-FLA saw it as

“appropriate to terminate the action forthwith” “due to the lack of further

justiciable controversy.” After the JPML denied ZTE USA’s motion to transfer,

the district court requested briefing and conducted a hearing on PTA-FLA’s

voluntary dismissal.

       The district court ultimately decided that PTA-FLA could voluntarily

dismiss its own claims against ZTE USA. The court also dismissed ZTE Corp.

from the case because the arbitration award did not address any claims against ZTE

Corp. However, it decided that the voluntary dismissal did not extinguish ZTE

USA’s motion to confirm and thus reopened ZTE USA’s case, joining Daredevil,

NTCH-WA, and NTCH-West Tenn. as parties.3 Eight months after the dismissal,


3
  Steinmann was also joined as a party, but a subsequent order denied the motion to confirm as to
Steinmann because he was the only party who had been permitted to bring claims against ZTE
Corp. in the arbitration. The court allowed him to pursue a separate action in California. In that
proceeding, ZTE USA and ZTE Corp. moved to confirm the arbitration award and Steinmann
moved to vacate the award, but the district court stayed the proceedings pending the resolution of
this appeal. See Steinmann v. ZTE Corp., No. 5:11-cv-1578, D.E. 88 (C.D. Cal. June 9, 2014).
                                                 7
              Case: 15-15159      Date Filed: 12/15/2016    Page: 8 of 28


the district court entered another order rejecting the Joined Parties’ arguments that

it had improperly exercised subject matter and supplemental jurisdiction.

      The district court confirmed the arbitration award as to ZTE USA, PTA-

FLA, Daredevil, NTCH-WA, and NTCH-West Tenn. The latter three parties,

collectively referred to as the “Joined Parties,” have appealed the confirmation on

jurisdictional grounds, claiming that the district court did not have subject matter

or supplemental jurisdiction to confirm the award.

                                           II.

      We review rulings on subject-matter jurisdiction de novo. Peebles v. Merrill

Lynch, Pierce, Fenner & Smith Inc., 431 F.3d 1320, 1324 (11th Cir. 2005). “The

exercise of supplemental jurisdiction is left to the discretion of the district court;

we review for an abuse of discretion.” Beck v. Prupis, 162 F.3d 1090, 1099 (11th

Cir. 1998).

      At oral argument, counsel for the Joined Parties conceded that the district

court had subject matter jurisdiction to confirm the arbitration award against the

original parties, PTA-FLA and ZTE USA. Even without this concession, the

district court properly reached that conclusion.

                                           A.

      It is by now axiomatic that the inferior federal courts are courts of limited

jurisdiction. They are “empowered to hear only those cases within the judicial

                                            8
              Case: 15-15159      Date Filed: 12/15/2016     Page: 9 of 28


power of the United States as defined by Article III of the Constitution” and that

have been entrusted to them by a jurisdictional grant authorized by Congress.

Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994). “Congress has the

constitutional authority to define the jurisdiction of the lower federal courts and,

once the lines are drawn, limits upon federal jurisdiction . . . must be neither

disregarded nor evaded.” Keene Corp. v. United States, 508 U.S. 200, 207 (1993)

(quotation and citation omitted). And because the Constitution unambiguously

confers this jurisdictional power to the sound discretion of Congress, federal courts

“should proceed with caution in construing constitutional and statutory provisions

dealing with [their] jurisdiction.” Victory Carriers, Inc. v. Law, 404 U.S. 202, 212

(1971).

      A defendant may remove a civil action filed in a state court to the federal

district court for the district in which the action is pending if the district court

would have had jurisdiction over the suit. 28 U.S.C. § 1441(a). The “district court

must have at least one of three types of subject matter jurisdiction: (1) jurisdiction

under a specific statutory grant; (2) federal question jurisdiction pursuant to 28

U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).”

Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997). The

Federal Arbitration Act (FAA), Pub. L. No. 68-401, 43 Stat. 883 (1925), codified

as amended at 9 U.S.C. § 1 et seq., is “something of an anomaly in the field of

                                            9
             Case: 15-15159      Date Filed: 12/15/2016    Page: 10 of 28


federal-court jurisdiction” because while it “creates a body of federal substantive

law . . . it does not create any independent federal-question jurisdiction.” Moses H.

Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983). Instead,

the FAA requires an independent jurisdictional foundation. See Hall Street

Assocs., LLC v. Mattel, Inc., 552 U.S. 576, 581–82 (2008); Peebles, 431 F.3d at

1325 (“The Federal Arbitration Act does not confer subject matter jurisdiction . . .

nor does it create independent federal question jurisdiction. Independent grounds

for subject matter jurisdiction must be demonstrated.”) (citation omitted).

      Because the FAA does not contain its own statutory grant of jurisdiction and

does not create federal question jurisdiction, the district court must have diversity

jurisdiction over the original parties to entertain prearbitration proceedings. Under

28 U.S.C. § 1332(a), “district courts shall have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000” and

the action is between “citizens of different States.” 28 U.S.C. § 1332(a)(1).

Notably, diversity jurisdiction is measured at the time the action is filed. See

Grupo Dataflux v. Atlas Glob. Grp., LP, 541 U.S. 567, 571 (2004). There is no

dispute that the United States District Court for the Middle District of Florida had

diversity jurisdiction over the parties at the time the cause was removed to federal

court, and, indeed, PTA-FLA has never challenged the removal as being improper.

PTA-FLA is a Florida corporation with its principal place of business in South

                                           10
               Case: 15-15159    Date Filed: 12/15/2016    Page: 11 of 28


Carolina, and ZTE USA is a New Jersey corporation with its principal place of

business in Texas. The arbitration took place in Jacksonville, Florida, within the

Middle District of Florida. And the amount in controversy stated in the complaint

was $3.8 million, the full value of the telecommunications-equipment contract.

Plainly, the district court had the power to entertain the complaint and to compel

arbitration.

                                           B.

      Diversity jurisdiction gave the district court not only the power to compel

arbitration, but also the power to confirm the resulting arbitration award. It is by

now undisputed that “when a federal district court grants a motion to compel

arbitration it retains jurisdiction to confirm or vacate the resulting arbitration award

under 9 U.S.C. §§ 9–10.” TranSouth Fin. Corp. v. Bell, 149 F.3d 1292, 1297 (11th

Cir. 1998); see also Marine Transit Corp. v. Dreyfus, 284 U.S. 263, 275–76 (1932)

(“[W]here the court has authority under the [FAA] . . . to make an order for

arbitration, the court also has authority to confirm the award or to set it aside.”).

Indeed, Section 9 of the FAA reads, in relevant part:

      If the parties in their agreement have agreed that a judgment of the court
      shall be entered upon the award made pursuant to the arbitration, and shall
      specify the court, then at any time within one year after the award is made
      any party to the arbitration may apply to the court so specified for an order
      confirming the award, and thereupon the court must grant such an order
      unless the award is vacated, modified, or corrected as prescribed in sections
      10 and 11 of this title. If no court is specified in the agreement of the
      parties, then such application may be made to the United States court in and
                                           11
             Case: 15-15159     Date Filed: 12/15/2016    Page: 12 of 28


      for the district within which such award was made. Notice of the application
      shall be served upon the adverse party, and thereupon the court shall have
      jurisdiction of such party as though he had appeared generally in the
      proceeding.

9 U.S.C. § 9. This provision “carries no hint of flexibility. On application for an

order confirming the arbitration award, the court ‘must grant’ the order ‘unless the

award is vacated, modified, or corrected.’” Hall Street Assocs., 552 U.S. at 587

(quoting 9 U.S.C. § 9). The Middle District of Florida is the situs of the arbitration

proceedings, and notice was properly served on the Joined Parties. Quite simply,

because the district court had the power to compel arbitration, it retained the power

to confirm the arbitration award against the original parties.

      Moreover, it is also abundantly clear that the district court’s jurisdiction to

entertain the motion to confirm was unaffected by the reduced amount in

controversy. Again, diversity jurisdiction is determined at the time of filing the

complaint or, if the case has been removed, at the time of removal. See Tillman v.

R.J. Reynolds Tobacco, 253 F.3d 1302, 1306 n.1 (11th Cir. 2001); Grupo Dataflux,

541 U.S. at 570 (“It has long been the case that ‘the jurisdiction of the court

depends upon the state of things at the time of the action brought.’”) (quoting

Mollan v. Torrance, 22 U.S. (9 Wheat.) 537, 539 (1824)). The Supreme Court has

explicitly noted that even when a plaintiff, “after removal, by stipulation, by

affidavit, or by amendment of his pleadings, reduces the claim below the requisite

amount,” that decrease “does not deprive the district court of jurisdiction.” St.
                                          12
                Case: 15-15159   Date Filed: 12/15/2016   Page: 13 of 28


Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 292 (1938); see also

Poore v. American-Amicable Life Ins. Co. of Texas, 218 F.3d 1287, 1291 (11th

Cir. 2000) (“[E]vents occurring after removal which may reduce the damages

recoverable below the amount in controversy requirement do not oust the district

court’s jurisdiction.”), overruled in part on other grounds by Alvarez v. Uniroyal

Tire Co., 508 F.3d 639, 640–41 (11th Cir. 2007). Thus, the fact that ZTE USA

sought to confirm a zero-dollar arbitration award did not strip the district court of

jurisdiction. The district court had the power to compel arbitration on account of

diversity jurisdiction, and it had the power to confirm the award, regardless of any

subsequent change to the amount in controversy.

                                          C.

      Nor did PTA-FLA’s voluntary dismissal of its action divest the court of

jurisdiction to confirm the award. The district court disagreed with the Joined

Parties and found that ZTE USA’s motion to confirm was “similar to a

counterclaim,” which PTA-FLA could not unilaterally dismiss. We are not

persuaded by this rationale. But we affirm the district court’s jurisdictional

determination because the motion to confirm was in the nature of a collateral claim

in an action over which the district court undeniably exercised diversity

jurisdiction.




                                          13
               Case: 15-15159       Date Filed: 12/15/2016       Page: 14 of 28


                                               1.

       Voluntary dismissal is governed by Fed. R. Civ. P. 41(a). Pursuant to this

rule, voluntary dismissal may occur with or without a court order:

       (1) By the Plaintiff.
              (A) Without a Court Order. . . . [A] plaintiff may dismiss an action
              without a court order by filing:
                      (i) a notice of dismissal before the opposing party serves either
                      an answer or a motion for summary judgment; or
                      (ii) a stipulation of dismissal signed by all parties who have
                      appeared.
       ...
       (2) By Court Order; Effect. Except as provided in Rule 41(a)(1), an action
       may be dismissed at the plaintiff’s request only by court order, on terms that
       the court considers proper. If a defendant has pleaded a counterclaim before
       being served with the plaintiff’s motion to dismiss, the action may be
       dismissed over the defendant’s objection only if the counterclaim can remain
       pending for independent adjudication. Unless the order states otherwise, a
       dismissal under this paragraph (2) is without prejudice.

Fed. R. Civ. P. 41(a). As the former Fifth Circuit has noted, “Rule 41(a)(1) means

precisely what it says.” Pilot Freight Carriers, Inc. v. Int’l Bhd. of Teamsters, 506

F.2d 914, 916 (5th Cir. 1975). 4 According to the plain text of Rule 41(a)(1)(A)(i),

only the filing of an answer or a motion for summary judgment terminates a

plaintiff’s ability to voluntarily dismiss its claims without a court order.




4
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.
                                               14
              Case: 15-15159    Date Filed: 12/15/2016   Page: 15 of 28


      As the district court correctly noted, a motion to confirm an arbitral award is

neither an answer nor a motion for summary judgment. If the drafters of Rule 41

had intended to include pleadings of similar nature to answers and motions for

summary judgment, they could easily have done so. Indeed, the federal courts

have regularly found that various other motions and pleadings are insufficient to

foreclose plaintiffs from voluntarily dismissing their claims. See, e.g., Swedberg

v. Marotzke, 339 F.3d 1139, 1142 (9th Cir. 2003) (determining that a motion to

dismiss is not a motion for summary judgment for purposes of Rule 41); Hamilton

v. Shearson-Lehman American Exp., Inc., 813 F.2d 1532, 1534–35 (9th Cir. 1987)

(determining that a motion to stay the case and compel arbitration is not an answer

or motion for summary judgment for purposes of Rule 41); Merit Ins. Co. v.

Leatherby Ins. Co., 581 F.2d 137, 142–43 (7th Cir. 1978) (same); American Soccer

Co., Inc. v. Score First Enterprises, a Div. of Kevlar Indus., 187 F.3d 1108, 1111–

12 (9th Cir. 1999) (determining that a motion for and hearing on a preliminary

injunction is not a motion for summary judgment for purposes of Rule 41); Pilot

Freight Carriers, 506 F.2d at 916–17 (same). In the same way, a motion to confirm

will not suffice.

      The text is also clear in still another way: Rule 41 “speaks of voluntary

dismissal of ‘an action,’ not a claim.” State Treasurer of State of Michigan v.

Barry, 168 F.3d 8, 19 n.9 (11th Cir. 1999) (Cox, J., specially concurring) (quoting

                                         15
             Case: 15-15159     Date Filed: 12/15/2016   Page: 16 of 28


Fed. R. Civ. P. 41(a)(1)). A district court cannot dismiss some claims while

leaving others pending. See Taylor v. Brown, 787 F.3d 851, 857 (7th Cir. 2015)

(“Rule 41(a) does not speak of dismissing one claim in a suit; it speaks of

dismissing ‘an action’ -- which is to say, the whole case.”) (quotations omitted).

Thus, if the district court thought PTA-FLA’s voluntary dismissal was effective to

dismiss its claims, it should have dismissed the entire action -- including the

motion to confirm. Instead, the district court dismissed PTA-FLA’s claims but

retained ZTE USA’s motion to confirm, calling it “similar to a counterclaim.” It

determined that PTA-FLA’s voluntary dismissal did not terminate the motion to

confirm, because Rule 41(a)(1)(A)(i) “does not give PTA-FLA the authority to

unilaterally dismiss someone else’s claim.”

      We are unpersuaded for two reasons. First, a motion to confirm is not a

counterclaim. It seeks nothing from the opposing party; it does not assert new

claims; and it does not rebut claims that were previously made. Moreover, even if

the analogy were proper, Rule 41(a)(1) -- which governs voluntary dismissal by the

plaintiff -- does not discuss counterclaims at all. Counterclaims are mentioned

only in Rule 41(a)(2), which governs voluntary dismissal by court order. That

provision says:

      Except as provided in Rule 41(a)(1), an action may be dismissed at the
      plaintiff’s request only by court order, on terms that the court considers
      proper. If a defendant has pleaded a counterclaim before being served with
      the plaintiff’s motion to dismiss, the action may be dismissed over the
                                          16
             Case: 15-15159     Date Filed: 12/15/2016    Page: 17 of 28


      defendant’s objection only if the counterclaim can remain pending for
      independent adjudication.

Fed. R. Civ. P. 41(a)(2) (emphasis added). Mirroring the last sentence quoted

above, the district court concluded that PTA-FLA could not dismiss its action over

ZTE USA’s objection unless the motion to confirm remained pending. But

Rule 41(a)(2) addresses voluntary dismissal by court order. Voluntary dismissal

by the plaintiff, under Rule 41(a)(1), is expressly excepted from Rule 41(a)(2).

And Rule 41(a)(1) does not require that counterclaims remain in contention. Thus,

whether a motion to confirm is “similar to a counterclaim” is of no moment in this

case because PTA-FLA voluntarily and properly dismissed its claims under

Rule 41(a)(1)(A)(i).

                                          2.

      Nevertheless, the district court’s conclusion that the motion to confirm

survived PTA-FLA’s voluntary dismissal was correct for an independent reason:

since the district court had the power to preside over the prearbitration

proceedings, it also had independent jurisdiction to hear claims that were collateral

to the proceeding. A motion to confirm is one such collateral claim.

      It is long and well established “that a federal court may consider collateral

issues after an action is no longer pending.” Cooter & Gell v. Hartmarx Corp., 496

U.S. 384, 395 (1990); see also Putnam v. Williams, 652 F.2d 497, 502 (5th Cir.

1981) (“[W]hen the jurisdiction of the court has attached to an ancillary claim, it
                                          17
             Case: 15-15159      Date Filed: 12/15/2016    Page: 18 of 28


will not be ousted by the subsequent dismissal of the main suit on the merits.”). A

collateral or ancillary issue is a claim that, on its own, “do[es] not invoke an

independent basis of subject matter jurisdiction” but that is “so closely related to a

case properly in federal court as to justify the conclusion that they are all part of a

single case or controversy.” Charles Alan Wright & Arthur R. Miller, 13 Federal

Practice and Procedure § 3523 (3d ed. 2004); see also Morrow v. District of

Columbia, 417 F.2d 728, 740 (D.C. Cir. 1969) (noting that an ancillary matter

“arises from the same transaction which was the basis of the main proceeding, or

arises during the course of the main matter”). Collateral claims must “hav[e] a

factual and logical dependence on the primary lawsuit,” and the “primary lawsuit

must contain an independent basis for federal jurisdiction.” Peacock v. Thomas,

516 U.S. 349, 355 (1996) (quotation and citation omitted).

      Adjudication of a collateral issue is an “independent proceeding[ ]

supplemental to the original proceeding and not a request for a modification of the

original decree.” Cooter & Gell, 496 U.S. at 395 (quoting Sprague v. Ticonic Nat’l

Bank, 307 U.S. 161, 170 (1939)). Thus, the resolution of a collateral issue “does

not signify a district court’s assessment of the legal merits” of the case. Id. at 396.

The ancillary nature of such a proceeding is further evidenced by the fact that it

“can be initiated and decided after the case on which it is based is finally resolved

and no longer pending.” Federated Mut. Ins. Co. v. McKinnon Motors, LLC, 329

                                           18
              Case: 15-15159     Date Filed: 12/15/2016     Page: 19 of 28


F.3d 805, 808 n.6 (11th Cir. 2003). Preserving jurisdiction over collateral issues is

“consistent with the policy and purpose of Rule 41(a)(1), which was designed to

limit a plaintiff’s ability to dismiss an action.” Cooter & Gell, 496 U.S. at 397.

Using this reasoning, the Supreme Court noted that even after an action is

dismissed for lack of jurisdiction, district courts may still award costs and

attorney’s fees and may still consider criminal contempt charges. Id. at 396.

      Confirmation of an arbitral award is precisely such a collateral proceeding.

ZTE USA’s motion to confirm existed solely because the district court compelled

arbitration. It arose from the same transaction that formed the basis of the main

proceeding, over which the district court properly exercised diversity jurisdiction.

By requesting confirmation, ZTE USA did not seek a “judgment on the merits of

[the] action,” id., nor did it request a modification of the arbitrator’s final decree.

The motion was filed after the merits of the underlying action were fully and

completely resolved through arbitration. ZTE USA merely sought confirmation of

the arbitral award -- exactly as it was issued by the arbitrator -- so that the award

would be finalized and protected against challenges in other courts. The district

court thus retained jurisdiction over the motion to confirm.




                                           19
             Case: 15-15159     Date Filed: 12/15/2016    Page: 20 of 28


                                          III.

                                          A.

      The district court also found that it had supplemental jurisdiction to confirm

the arbitration award concerning the Joined Parties. The Joined Parties appealed

this decision, arguing that they fall under the exception to supplemental jurisdiction

stated in 28 U.S.C. § 1367(b) and thus should have been excluded from the

confirmation. They reach this conclusion by characterizing ZTE USA as a party

plaintiff seeking an order against the Joined Parties as defendants. These arguments

are unavailing. The district court correctly asserted supplemental jurisdiction over

the Joined Parties and confirmed the arbitration award against them.

      In enacting § 1367, Congress heeded advice from the Federal Courts Study

Committee (“Committee”), a legislatively created body that included a mix of

judges, senators, congressmen, and lawyers. See Federal Courts Study Act, Pub.

L. No. 100-702, 102 Stat. 4642, 4644–45 (1988). In its final report, the Committee

recommended that Congress “authoriz[e] federal courts to hear any claim arising

out of the same ‘transaction or occurrence’ as a claim within federal jurisdiction,

including claims that require the joinder of additional parties.” Federal Courts

Study Committee, Report of the Federal Courts Study Committee 560 (1990)

(“Committee Report”). As the Committee noted, “this language is broad enough to

encompass pendent claim, pendent party, and ancillary jurisdiction. The proposal

                                          20
             Case: 15-15159      Date Filed: 12/15/2016    Page: 21 of 28


thus supplies a general background rule favoring supplemental jurisdiction.” Id.

Congress adopted the Committee’s proposal with slight modifications in what is

now § 1367(a):

      Except as provided in subsections (b) and (c) or as expressly provided
      otherwise by Federal statute, in any civil action of which the district courts
      have original jurisdiction, the district courts shall have supplemental
      jurisdiction over all other claims that are so related to claims in the action
      within such original jurisdiction that they form part of the same case or
      controversy under Article III of the United States Constitution. Such
      supplemental jurisdiction shall include claims that involve the joinder or
      intervention of additional parties.

28 U.S.C. § 1367(a); see also H.R. Rep. No. 101-734, at 27 (1990), reprinted in

1990 U.S.C.C.A.N. 6860, 6873 (noting that § 1367 implements the Committee’s

recommendations).

      The Supreme Court has similarly acknowledged § 1367(a) as “a broad grant

of supplemental jurisdiction over other claims within the same case or controversy,

as long as the action is one in which the district courts would have original

jurisdiction.” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 558

(2005). In particular, “[t]he last sentence of § 1367(a) makes it clear that the grant

of supplemental jurisdiction extends to claims involving joinder or intervention of

additional parties.” Id.

      In this case, the district court had original jurisdiction by virtue of diversity;

under the TranSouth rule, it retained jurisdiction over the motion to confirm.

TranSouth Fin. Corp., 149 F.3d at 1297. While the Joined Parties were not parties
                                           21
             Case: 15-15159     Date Filed: 12/15/2016    Page: 22 of 28


to the original suit, the claims in which they are involved clearly arise from the

same arbitration proceeding and award that ZTE USA sought to confirm. Like the

district court, we have “no difficulty concluding that review of the arbitration

between ZTE USA and at least the corporate objectors arise out of a common

nucleus of operative facts as the dispute between ZTE USA and PTA-FLA.” Each

of the ClearTalk entities’ claims against ZTE USA originates from similar

arrangements that were governed by nearly identical MSAs. Their claims thus

“arise from the same facts, [and] involve similar occurrences, witnesses or

evidence” as PTA-FLA’s claims, so they “form part of the same case or

controversy.” Hudson v. Delta Air Lines, Inc., 90 F.3d 451, 455 (11th Cir. 1996);

see also Palmer v. Hosp. Auth. of Randolph Cty., 22 F.3d 1559, 1566 (“By its

language, section 1367(a) authorizes a court to hear supplemental claims to the full

extent allowed by the ‘case or controversy’ standard of Article III.”). The statute

also plainly allows “the joinder or intervention of additional parties” with

sufficiently related claims, such as the Joined Parties in this case. Thus, the

district’s courts exercise of supplemental jurisdiction was proper.

      Nor is it of any legal significance that the claims involving the Joined Parties

do not independently satisfy the amount-in-controversy requirement. Because “the

threshold requirement of § 1367(a) is satisfied in cases . . . where some, but not all,

of the plaintiffs in a diversity action allege a sufficient amount in controversy,”

                                          22
             Case: 15-15159     Date Filed: 12/15/2016    Page: 23 of 28


Exxon Mobil, 545 U.S. at 566, confirmation of the award as to the Joined Parties

cannot be denied on this ground.

                                          B.

       The Joined Parties argue, nevertheless, that they qualify for the exception to

supplemental jurisdiction found in 28 U.S.C. § 1367(b). Subsection (b) reads this

way:

       In any civil action of which the district courts have original jurisdiction
       founded solely on section 1332 of this title, the district courts shall not have
       supplemental jurisdiction under subsection (a) over claims by plaintiffs against
       persons made parties under Rule 14, 19, 20, or 24 of the Federal Rules of
       Civil Procedure, or over claims by persons proposed to be joined as plaintiffs
       under Rule 19 of such rules, or seeking to intervene as plaintiffs under Rule
       24 of such rules, when exercising supplemental jurisdiction over such claims
       would be inconsistent with the jurisdictional requirements of section 1332.

28 U.S.C. § 1367(b).

       The Joined Parties claim that ZTE USA “is most aptly described as the

plaintiff in this case,” since it is seeking to confirm the award against them. But

ZTE USA, the defendant in the original action, does not become a plaintiff by

merely asserting a claim against the Joined Parties. See Charles Alan Wright &

Arthur R. Miller, 13D Federal Practice and Procedure § 3567.2 (3d ed. 2004) (“[I]t

is clear that a defendant or third-party defendant does not become a ‘plaintiff’ for

purposes of § 1367(b) by asserting a claim.”). ZTE USA sought to add the Joined

Parties to confirm an arbitration award against them; PTA-FLA originally brought

no claims against the Joined Parties and the Joined Parties assert no claims against
                                          23
                Case: 15-15159          Date Filed: 12/15/2016         Page: 24 of 28


PTA-FLA. Thus, ZTE USA could be considered a “plaintiff” only in the sense of

a third-party plaintiff bringing a claim against the Joined Parties as third-party

defendants. See Fed. R. Civ. P. 14(a)(2).

        However, while this Court has not addressed the question of precisely which

plaintiffs are excepted from jurisdiction under § 1367, every appellate court that

has done so is in agreement. The First, Second, Third, Fourth, Fifth, and Sixth

Circuits have each concluded that “claims by plaintiffs” in § 1367(b) refers to

claims by only the original plaintiffs to the action -- not third-party plaintiffs,

counter plaintiffs, or cross plaintiffs. 5 The Seventh and Tenth Circuits have also

favorably mentioned this interpretation, although those courts have not fully

engaged with the argument and have not made affirmative conclusions on the




5
  See, e.g., Allstate Interiors & Exteriors, Inc. v. Stonestreet Constr., LLC, 730 F.3d 67, 73 (1st
Cir. 2013) (“‘[P]laintiff’ in section 1367(b) refers to the original plaintiff in the action, and not to
a defendant that also is a third-party plaintiff.”); Viacom Int’l, Inc. v. Kearney, 212 F.3d 721,
726–27 (2d Cir. 2000) (“Significantly, § 1367(b) reflects Congress’[s] intent to prevent original
plaintiffs -- but not defendants or third parties -- from circumventing the requirements of
diversity.”); Development Finance Corp. v. Alpha Housing & Health Care, Inc., 54 F.3d 156,
160 (3d Cir. 1995) (“The plain language of § 1367(b) limits supplemental jurisdiction over
claims of plaintiffs . . . and of parties who join or intervene as plaintiffs. . . . The section has little
to say about defendants.”); United Capitol Ins. Co. v. Kapiloff, 155 F.3d 488, 492 (4th Cir. 1998)
(“[T]he limitation of § 1367(b) applies only to plaintiffs’ efforts to join nondiverse parties.”);
State Nat’l Ins. Co. Inc. v. Yates, 391 F.3d 577, 580 (5th Cir. 2004) (“‘[P]laintiff’ in § 1367(b)
refers to the original plaintiff in the action -- not to a defendant that happens also to be a counter-
plaintiff, cross-plaintiff, or third-party-plaintiff.”); Grimes v. Mazda North American Operations,
355 F.3d 566, 572 (6th Cir. 2004) (“The supplemental jurisdiction provision, 28 U.S.C.
§ 1367(b), states congressional intent to prevent original plaintiffs -- but not defendants or third
parties -- from circumventing the requirements of diversity.”).

                                                    24
               Case: 15-15159       Date Filed: 12/15/2016      Page: 25 of 28


issue. 6 Wright and Miller similarly observe that § 1367(b) “does not apply to

claims asserted by any party other than the plaintiff”; the provision therefore

“plays no role in claims, such as counterclaims and crossclaims, asserted by

defendants or third-party defendants.” Wright & Miller, 13D Federal Practice and

Procedure § 3567.2. We join our sister circuits on this point. The claims at issue

are not “claims by plaintiffs against persons made parties” and do not fall under the

exception found in § 1367(b); the district court properly exercised supplemental

jurisdiction over them in this case.

       Furthermore, any resort to legislative history would not alter this analysis.

The Joined Parties say that exercising supplemental jurisdiction in this case “would

fly in the face of congressional intent to heighten suspicion of those that initiate an

action to circumvent federal jurisdiction restrictions.” But the legislative history

reveals that Congress was wary of gamesmanship on the part of plaintiffs, not

defendants -- the drafters were concerned about “encourag[ing] plaintiffs to evade the

jurisdictional requirement of 28 U.S.C. § 1332 by the simple expedient of naming

initially only those defendants whose joinder satisfies section 1332’s requirements and

later adding claims not within original federal jurisdiction against other defendants

who have intervened or been joined on a supplemental basis.” H.R. Rep. No. 101-


6
 See Aurora Loan Servs., Inc. v. Craddieth, 442 F.3d 1018, 1025 (7th Cir. 2006) (citing State
Nat’l Ins. Co. and Viacom); Price v. Wolford, 608 F.3d 698, 703–04 (10th Cir. 2010) (citing
Development Finance Corp. and Wright & Miller § 3567.2).
                                               25
             Case: 15-15159      Date Filed: 12/15/2016    Page: 26 of 28


734, at 29 (emphasis added). ZTE USA, the original defendant, was seeking to

join the parties in this case; any concern about gamesmanship is absent here.

                                           C.

      Finally, we add these thoughts. To the extent that prudential concerns bear

on the issue at all, they yield the same result. We think it indisputable that

declining to exercise supplemental jurisdiction in this case would harm judicial

economy and risk producing conflicting judgments. Section 1367 was enacted

with precisely these concerns in mind. As the Committee expressly observed,

“[s]upplemental jurisdiction facilitates the joinder in litigation of all claims arising

out of the same transaction. The benefits in judicial economy and in party and

witness convenience are apparent.” Committee Report at 547 (emphasis added).

The legislative history behind § 1367 reflects similar considerations: Congress

noted that “[s]upplemental jurisdiction has enabled federal courts and litigants to

take advantage of the federal procedural rules on claim and party joinder to deal

economically -- in single rather than multiple litigation -- with related matters,

usually those arising from the same transaction, occurrence, or series of

transactions or occurrences.” H.R. Rep. No. 101-734, at 28. By allowing

consolidation in this manner, “the efficiency and convenience are obvious.”

Wright & Miller, 13D Federal Practice and Procedure § 3567.




                                           26
                 Case: 15-15159      Date Filed: 12/15/2016     Page: 27 of 28


         These concerns are especially salient in this case, in which one unified,

streamlined arbitration award bound five parties that had originally been involved

in ten lawsuits across six jurisdictions. Absent the vehicle of supplemental

jurisdiction, the district court in the Middle District of Florida would have found

itself only able to confirm the arbitration award as to PTA-FLA. ZTE USA would

then have been required to seek separate confirmation as to Daredevil, NTCH-WA,

and NTCH-West Tenn. in the ongoing parallel proceedings in the Eastern District

of Missouri, the Eastern District of Washington, and the Western District of

Tennessee, respectively. Aside from the harm to judicial economy and the obvious

increase in resources that these additional proceedings would have caused, seeking

confirmation of the same arbitral award in four different tribunals would entail

risking inconsistent judgments in the same operative cause of action. Indeed,

another one of the ClearTalk entities, NTCH-West Tenn., has already moved to

vacate the arbitration award in its ongoing case now pending in the Western

District of Tennessee. See NTCH-West Tenn., Inc. v. ZTE USA, Inc., No. 1:11-

cv-01169, DE 134 (W.D. Tenn. Sept. 9, 2014).7 While vacatur of the award as to

only one party might not create a problem if the award actually was divisible, this

award was the result of a unified, consolidated arbitration in which the arbitrator

did not draw different conclusions as to the various ClearTalk entities. By


7
    That case, along with NTCH-West Tenn.’s suit against ZTE Corp., was stayed pending the
                                               27
                Case: 15-15159   Date Filed: 12/15/2016    Page: 28 of 28


similarly streamlining the confirmation process, the district court undoubtedly

saved substantial judicial resources and avoided potentially conflicting judgments.



       In sum, the district court had diversity jurisdiction over this case upon its

removal from state court. It had the power to compel arbitration, and with that

power came the power to confirm the resulting arbitration award. Jurisdiction was

unaffected by PTA-FLA’s voluntary dismissal, because a motion to confirm is a

collateral proceeding over which the court could properly exercise independent

jurisdiction. Finally, the district court properly exercised supplemental jurisdiction

because the case falls squarely within the ambit of § 1367(a). The district court’s

exercise of subject matter and supplemental jurisdiction and its confirmation of the

arbitration award are AFFIRMED.




resolution of this appeal.
                                           28